Citation Nr: 0630440	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a skin disability 
of the left hand, as a result of exposure to herbicides.  

3.  Entitlement to an increased (compensable) rating for 
tinea cruris.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The most probative competent evidence of record does not 
establish a current diagnosis of PTSD.

2.  A substantive appeal was not received as to the issue of 
service connection for a skin disability of the left hand, as 
a result of exposure to herbicides.  

3.  A substantive appeal was not received as to the issue of 
an increased rating for tinea cruris.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(f)) (2005).

2.  The issue of service connection for a skin disability of 
the left hand, as a result of exposure to herbicides, is not 
in appellate status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (2005).

3.  The issue of an increased rating for tinea cruris is not 
in appellate status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was also sent another VCAA letter in 
April 2004.  The claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letters told the claimant 
to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in February 2003 
and May 2004.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra. 38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of current condition 
and a causal relationship between his current condition and 
his military service.  See Wade v. West, 11 Vet. App. 302 
(1999).

In this case, the veteran received the Combat Infantryman 
Badge for combat service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran has received post-service private and VA medical 
treatment.  In 2000-2001, the veteran was seen by a private 
physician, Dr. M.A.K. for major depression.  A review of VA 
outpatient records shows that in August 2002, it was noted 
that the veteran appeared to be suffering from PTSD and 
possible depression.  It was noted that the veteran needed a 
psychiatrist's evaluation as well as participation in a PTSD 
clinic.  

In February 2003, the veteran was afforded a VA examination.  
It was noted that the veteran had served in combat in 
Vietnam.  The claims file was reviewed and psychiatric 
testing was conducted.  The diagnosis was adjustment disorder 
with a mixed affect.  The examiner noted that the veteran did 
not show significant arousal or avoidance; thus he did not 
meet all the criteria for a PTSD diagnosis.  The current 
diagnosis was most likely secondary to his retirement, lack 
of contact, and loneliness.  

Subsequent VA outpatient records reflect that in March 2004, 
the veteran was afforded a mental status examination which 
resulted in a diagnosis of PTSD, rule out psychosis, not 
otherwise specified.  

In order to resolve the conflicting diagnoses, the veteran 
was afforded another VA examination in May 2004.  The claims 
file was reviewed to include the private and VA medical 
records, as noted above.  The examiner discussed those 
records.  The veteran's combat status was noted.  Psychiatric 
testing was conducted.  The examiner concluded that the 
veteran's current condition did not meet any DSM IV criteria 
for PTSD.  In addition, his condition did not meet the DSM IV 
for any other psychological disorder.  Although the veteran 
experienced combat, he had no consistent distressful and 
intrusive daytime recollections nor any ongoing nightmares.  
He denied any generalized or focused anxiety.  His mood was 
stable and euthymic.  Social functioning was intact as was 
occupational like functioning, such as decision-making, 
problem solving, and attention and concentration.  At 
present, the veteran was reporting no major difficulties and 
felt like his religion helped him to handle any expected 
psychosocial stressors.  Currently, his global assessment of 
functioning (GAF) was 80-85.  The Axis I diagnoses were PTSD 
and psychotic disorder, both by history only.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that he has PTSD and has intrusive 
thoughts about Vietnam.  There are VA outpatient records that 
diagnose PTSD based on mental status examination.  There are 
VA examination reports which opine that the veteran does not 
have PTSD.  The medical evidence in general is competent.  
However, the Board finds that the May 2004 VA examination 
report is the most probative evidence of record and is 
supported by the prior VA examination report.  It is the most 
probative evidence because the examiner reviewed the claims 
file in detail to include all prior reports.  The psychiatric 
testing was thorough and considered directives of DSM IV.  To 
warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  This is the only medical 
report which discusses DSM IV.  Thus, the Board attaches 
significant probative value to this VA opinion as it is well 
reasoned, detailed, included review of the claims file and 
all prior medical reports, and considered the requisite DSM 
IV criteria.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Thus, in 
sum, the more probative opinion is the VA May 2004 opinion 
which concluded that the veteran does not currently have 
PTSD.  

Thus, the veteran does not have a current diagnosis of PTSD, 
which is a required element for service connection.  38 
C.F.R. § 3.304(f).  Accordingly, service connection is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.



Service Connection for a Skin Disability of the Left Hand,
as a Result of Exposure to Herbicides, and
An Increased Rating for Tinea Cruris

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a May 2004 rating decision, service connection was denied 
for a skin disability of the left hand, as a result of 
exposure to herbicides, and an increased rating for tinea 
cruris was also denied.  In a May 2004 letter, the veteran 
was notified of his procedural and appellate rights.  In June 
2004, a notice of disagreement was received.  In June 2005, a 
statement of the case was issued.  In January 2006, a blank 
VA Form 646 was received.  In May 2006, an informal hearing 
presentation was received which only addressed the issue of 
service connection for PTSD.  

Thereafter, in a June 2006 letter, the veteran was notified 
that a substantive appeal had not been received to the 
aforementioned issues of service connection for a skin 
disability of the left hand, as a result of exposure to 
herbicides, and an increased rating for tinea cruris.  The 
veteran was informed of the pertinent information regarding 
the lack of a substantive appeal and was given an opportunity 
to present argument and evidence as to the issue of whether a 
substantive appeal was received, and also the opportunity to 
request a hearing.  He was given 60 days to reply.  

The veteran did not respond to the June 2006 letter.  The 
veteran has only furnished argument with regard to the claim 
of service connection for PTSD.  

In light of the foregoing, the Board concludes that the 
issues of service connection was denied for a skin disability 
of the left hand, as a result of exposure to herbicides, and 
an increased rating for tinea cruris, are not in appellate 
status for lack of a substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302 (b).


ORDER

Service connection for PTSD is denied.  

The issue of service connection for a skin disability of the 
left hand, as a result of exposure to herbicides, is 
dismissed.  

The issue of an increased rating for tinea cruris is 
dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


